     Case 2:13-cr-00327 Document 83 Filed 09/11/20 Page 1 of 4 PageID #: 228



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON




UNITED STATES OF AMERICA


v.                                       CRIMINAL ACTION NO. 2:13-00327


CHRISTOPHER DON NORMAN




            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


              On September 10, 2020, the United States of America

appeared by Andrew J. Tessman, Assistant United States

Attorney, and the defendant, Christopher Don Norman, appeared

in person and by his counsel, W. Michael Frazier, for a

hearing on the petition seeking revocation of supervised

release submitted by United States Probation Officer Jeffrey

D. Bella.      The defendant commenced a twenty-eight (28) month

term of supervised release in this action on March 2, 2020, as

more fully set forth in the Supervised Release Revocation and

Judgment Order entered by the court on August 30, 2019.
  Case 2:13-cr-00327 Document 83 Filed 09/11/20 Page 2 of 4 PageID #: 229



           The court heard the admissions of the defendant and

the representations and argument of counsel.



           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant

has violated the conditions of supervised release in the

following respects:     (1) the defendant unlawfully possessed a

controlled substance inasmuch as on March 13, 2020, he tested

positive for suboxone and methamphetamine and on July 7, 2020,

he admitted to the probation officer his use of

methamphetamine and marijuana on July 6, 2020; (2) the

defendant was directed to participate in drug testing and

placed on a urine screen hotline on March 13, 2020, but failed

to submit any urine specimens; and (3) the defendant failed to

participate in and successfully complete the nine to twelve

month Recovery Point residential long-term substance abuse

treatment program in that he failed to report to Recovery “U”

after being released from custody as ordered by this court and

as directed by the probation officer; all as admitted by the

defendant on the record of the hearing and all as set forth in

the petition on supervised release.



                                     2
  Case 2:13-cr-00327 Document 83 Filed 09/11/20 Page 3 of 4 PageID #: 230




           And the court finding, as more fully set forth on

the record of the hearing, that the violations warrant

revocation of supervised release and, further, that it would

unduly depreciate the seriousness of the violations if

supervised release were not revoked, it is ORDERED that the

supervised release previously imposed upon the defendant in

this action be, and it hereby is, revoked.


           And the court having complied with the requirements

of Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set

forth in 18 U.S.C. § 3583(e), that the defendant should be

confined to the extent set forth below, it is accordingly

ORDERED that the defendant be, and he hereby is, committed to

the custody of the United States Bureau of Prisons for

imprisonment for a period of TWELVE (12) MONTHS and ONE (1)

DAY, with no further term of supervised release imposed.



           The defendant was remanded to the custody of the

United States Marshal.




                                     3
  Case 2:13-cr-00327 Document 83 Filed 09/11/20 Page 4 of 4 PageID #: 231



           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.




                             DATED:       September 11, 2020




                                      4
